Opmion by

Hall, J.
Henry Chilis brought his suit against Charles Keeney, upon a note, drawn by defendant to plaintiff, for one hundred dollars. The defendant set up fraud, &c., and states that the note was given by him for a certain bond, executed by defendant and one Walker, to one Hayworth. That plaintiff had the bond in his possession, and fraudulently delivered it to defendant, ■&c. The court, in effect, charged the jury that Chilis’ possession of the bond was prima facie evidence of ownership, and of his right to dispose of it; and that if the defendant denied his right, he must establish the fact of the fraudulent possession, by evidence.
The plaintiff below, also took the deposition of one Smith, a non-resident witness, which was duly returned to the clerk of Polk county district court. Defendant below excepted to the deposition principally on the ground that *417the questions propounded in the witness wvre leading. Th.:> court overruled Hu; objection.
Baten and Finch, for appellant.
G. G. Wright, for appellee.
The instructions !•/the court are good. The. •■■■nd wad negotiable under otir í’mk-,- and the ¡lile pu-.-od by delivery.
■ Objections to ques ions a- leading in a d ‘position. .-imo too late, after the deposition is ri-iurned inlo court. They should be. made when the deposition is taken.
Decree affirmed.